DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1 and 11, respectively as recited therein.  

In reference to claim 1, prior art fails to teach nor suggest a multi-terminal multi-capacitor structure disposed on the first substrate and 6comprising: 7a second substrate; 8an insulating layer disposed over the second substrate; 9a first multi-terminal capacitor disposed over the insulating layer and 10electrically coupled to the first semiconductor die through the 11wiring structure; and 12a second multi-terminal capacitor disposed over the insulating layer and 13electrically coupled to the second semiconductor die through the 14wiring structure, wherein the first multi-terminal capacitor and the 15second multi-terminal capacitor are electrically isolated from the 16second substrate.

Specifically,  in reference to claim 11, prior art failed to teach nor suggest a multi-terminal multi-capacitor structure comprising: 3an insulating layer; 4a first multi-terminal capacitor disposed over the insulating layer and 5comprising a first positive terminal and a first ground terminal; and 6a second multi-terminal capacitor disposed over the insulating layer and 7comprising a second positive terminal and a second ground 8terminal, wherein the second multi-terminal capacitor is 9electrically isolated from the first multi-terminal capacitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



8/27/22